Citation Nr: 1638680	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Morton's neuroma of the left foot. 

2.  Entitlement to an initial increased rating for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, rated 20 percent disabling.

3.  Entitlement to an effective date earlier than February 5, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain.  

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1976 and from December 1979 to November 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an August 2010 rating decision, the RO denied entitlement to an increased rating for Morton's neuroma of the left foot.  In a June 2014 rating decision, the RO denied entitlement to a TDIU.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record. 

In March 2014, the Board granted entitlement to service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain.  The Board remanded the issues of an increased rating for Morton's neuroma of the left foot and entitlement to a TDIU for further development, and remanded the issue of entitlement to service connection for peripheral neuropathy, bilateral lower extremities for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2014 rating decision, the RO implemented the grant of service connection for degenerative joint disease of the lumbosacral spine, assigning a 10 percent disability rating, effective February 5, 2010.  In a June 2014 rating decision, the RO assigned a 20 percent disability rating, effective February 5, 2010.  In July 2014, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  A statement of the case (SOC) was issued in May 2015.  A substantive appeal was received in May 2015.

In January 2015, the RO issued a SOC with regard to the issue of service connection for peripheral neuropathy, bilateral lower extremities.  The Veteran did not file a substantive appeal, thus this issue is not in appellate status.  

The Board notes that in a January 2015 rating decision, the RO denied entitlement to a disability rating in excess of 50 percent for other specified trauma and stressor-related disorder and depressive disorder with previous posttraumatic stress disorder (PTSD) features, and denied entitlement to service connection for gastroesophageal reflux disease (GERD), chronic obstructive pulmonary disease (COPD), hypertension, and headaches.  In July 2016, the Veteran filed a NOD with the disability rating and effective date assigned to PTSD, and the denial of the service connection claims.  07/06/2016 VBMS entry, Notice of Disagreement.  In July 2016, the Veteran was informed that the NOD was not timely filed.  07/12/2016 VBMS entry, Correspondence.  Despite the NOD being untimely, in August 2016 a statement of the case was issued to the Veteran with regard to the above issues.  A January 2015 NOD was referenced, however, there is no submission from this time period which can be construed as a NOD.  Likewise, a 'January 2015 De Novo Review election received from appellant' is referenced in the SOC; however, there is no such submission of record.  Thus, it is clear that the SOC was issued in error.  In an August 2016 rating decision, the RO denied entitlement to an increased rating for PTSD (previously evaluated as other specified trauma and stressor-related disorder and depressive disorder with previous PTSD features).  In September 2016, the Veteran filed a NOD with the disability rating and effective date.  The NOD was acknowledged by the RO in September 2016 correspondence and a SOC will be issued.  The Board notes that there is no basis for appealing the effective date, as the RO denied entitlement to an increased rating and no new effective date has been assigned.  Thus, the SOC will only address the disability rating assigned to PTSD.  

The issues of entitlement to an increased rating for Morton's neuroma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by flexion greater than 30 degrees but not greater than 60 degrees, without ankylosis and with no evidence of incapacitating episodes.  

2.  The record includes no communication from the Veteran or a designated representative received earlier than February 5, 2010, that constitutes either a formal or informal claim of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine with thoracic muscular strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  The criteria for an effective date earlier than February 5, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine with thoracic muscular strain, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a letter in June 2010 regarding his claim of service connection for a low back condition.  The letter provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating and effective date assigned to the lumbar spine disability arises from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA and private treatment records and he underwent examinations which will be discussed in detail below.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the lumbar spine increased rating claim, and the claim for an earlier effective date.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine disability, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In this case, service connection has been established for degenerative joint disease, lumbosacral spine, with thoracic muscular strain, rated 20 percent disabling, effective February 5, 2010.  

In order to obtain a higher schedular rating, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  

First, there is no indication that the Veteran's spine is ankylosed.  Second, neither of the three VA examinations indicated that his forward flexion was limited to 30 degrees or less.  The July 2010 VA examination reflects flexion to 80 degrees with tightness at the end of motion.  The June 2014 VA examination reflects flexion to 60 degrees with painful motion at 20 degrees.  On repetitive motion testing, there was no additional limitation of motion.  The April 2016 VA examination reflects flexion to 50 degrees with pain.  On repetitive motion testing, there was no additional limitation of motion.  The Veteran has reported flare-ups; the 2014 examiner found that there would be no additional loss of range of motion as a result.  Although an explanation for this conclusion was not provided, at the subsequent examination in 2106 the examiner was unable to estimate the extent of any additional functional limitation resulting from flare-ups and provided an adequate explanation (their lack of direct observation) for being able to do so.  

There is additionally no indication in the record of incapacitating episodes for any period.  At the July 2010 VA examination, the Veteran reported flare-ups once a week resulting in him having to rest.  At the June 2014 VA examination, the Veteran specifically denied flare-ups.  The April 2016 VA examination reflects the Veteran's report that during flare-ups his symptoms are "pretty unbearable" and it was "hard to do household chores."  While the Board acknowledges the Veteran's reports of flare-ups associated with his lumbar spine disability, the evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 4 weeks.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 20 percent.

The Veteran has reported pain and limitations associated with his back, such as bending and prolonged standing, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The July 2010 VA examiner stated that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  There was no objective evidence of painful motion, spasm, weakness, with minimal tenderness in the lower thoracic.  The June 2014 examiner noted that he has functional loss in the form of less movement than normal and pain on movement.  The examiner commented, however, that there are no additional functional limitations resulting from his condition, including no additional loss of range of motion, strength or sensation during flare-ups, or secondary to repetitive use of this body part, including painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  The April 2016 VA examiner commented that pain and incoordination cause functional loss.  The examiner commented that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-up.  Agaian, the examiner was unable to estimate without mere speculation due to not being examined after a flare-up.  The examiner commented that the Veteran experiences less movement than normal, disturbance of locomotion, and interference with sitting.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  

The findings reflected in the VA examination reports do not support a rating in excess of the 20 percent already in effect.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability, the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

The Board also notes that the evidence does not indicate neurological disability due to the Veteran's service-connected back disability, to include bowel or bladder problems.  

Earlier effective date

The Veteran disagrees with the effective date assigned for the grant of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain.  He does not assert that he filed a claim of service connection for a low back disability prior to February 5, 2010.  In fact, the Veteran has not offered any assertions in support of his claim for an earlier effective date.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On February 5, 2010, the Veteran submitted an informal claim of service connection for a low back disability.  See 11/09/2009 VBMS entry, Correspondence.

As detailed above, in an April 2014 rating decision, the RO implemented the Board's grant of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, assigning a 10 percent disability rating, effective February 5, 2010, and, in a June 2014 rating decision assigned a 20 percent disability rating, effective February 5, 2010.

There is no evidence that a formal or informal claim of service connection was received prior to February 5, 2010.  The submissions of record prior to this date do not purport to claim service connection for a low back disability.  The effective date corresponds to the date of receipt of the Veteran's claim of service connection.  

A prior diagnosis of low back disability is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  

In the present case, the Veteran did not file a claim of service connection for a low back disability until February 5, 2010.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing the Court's holding in Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]")).  Consequently, there is no legal basis for assigning an effective date prior to February 5, 2010.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, must be denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasons, the Board concludes that an effective date earlier than February 5, 2010, for the grant of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, is denied.

Entitlement to an effective date earlier than February 5, 2010 for the grant of service connection for degenerative joint disease of the lumbosacral spine, with thoracic muscular strain, is denied.



REMAND

Morton's neuroma, left foot

In March 2014, this matter was remanded to clarify whether the Veteran has additional left foot disabilities, including metatarsalgia, hallux valgus, pes cavus, hammertoe, and drop foot, are associated with his service-connected disability.  

A June 2014 VA examination reflects that the Veteran complained about occasional numbness, tingling upper extremities but it does not bother him that much.  His main complaint was numbness, pain, and a burning sensation in his bilateral lower extremities left foot greater than right from the testicle up to the mid-calf region.  His main complaint was that it is very hard to feel the bottom of his feet and he has fallen before.  The examiner was unable to determine whether his bilateral lower extremity sensory polyneuropathy was related to his low back or left foot condition.  The examiner noted that previous workup by neurology and EMG testing found his bilateral lower extremity sensory polyneuropathy to be symmetrical with etiology undetermined.  There was suspected toxic alcohol involvement secondary to his past medical history but that it was not conclusive.  06/16/2014 VBMS entry, C&P Exam at 15, 22.  

The examiner diagnosed flat foot, Morton's neuroma, metatarsalgia, and hallux valgus affecting the left extremity, and flat foot and hallux valgus affecting the right extremity.  The examiner stated that there was a question regarding pes cavus but there is no definitive diagnosis and when he walks the left foot has a slight pes cavus appearance due to avoiding putting distal metatarsal down on the floor because of the pain involved.  

The Veteran did not have Morton's neuroma at the time of the examination.  Id. at 27.  He was noted to have bilateral hallux valgus left greater than right.  The examiner opined that there was no evidence that his left service-connected condition has aggravated or caused his hallux valgus condition as they exist on both feet.  Id. at 28.  He was noted to have flat foot but the examiner did not opine whether this condition was due to or aggravated by his Morton's neuroma.  Id. at 26.  

Based on the examiner's inability to opine as to the etiology of his bilateral lower extremity sensory polyneuropathy and the lack of an etiological opinion regarding his pes planus, it is clear that the Veteran should be afforded a VA podiatry and neurological examination with examiners with appropriate expertise to assess the severity of his left foot condition.  

TDIU

Initially, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the Morton's neuroma, left foot, issue being remanded, and the PTSD issue which still requires issuance of SOC.  Thus, the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Notwithstanding this, at this juncture, the Veteran's service-connected disabilities do not meet the minimum scheduler criteria for a TDIU.  PTSD is rated 50 percent disabling, Morton's neuroma, left foot, is rated 10 percent disabling, and his lumbar spine disability is rated 20 percent disabling.  Thus, his combined rating is 60 percent.  38 C.F.R. § 4.16(b).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").

The June 2014 VA mental health examination reflects that he last worked as a painter 8 years prior.  His April 2014 VA Form 21-8940 reflects his assertion that he stopped working four years prior due to his PTSD, Morton's neuroma, and back pain.  

The June 2014 mental health examiner opined that it is less likely than not that he is unemployable due to his anxiety and depression.  The June 2014 VA examiner opined that his low back condition would prevent him from seeking physical gainful employment as he would not be able to do any repetitive bending, lifting or twisting or any prolonged standing or walking.  His left foot condition would prevent him from seeking gainful employment that involved any prolonged standing or walking.  His bilateral peripheral neuropathy puts him at risk for accidents and falls as he is unable to sense what is underneath his feet most of the time.

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  The Veteran's claim should then be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations of his left foot with examiners with appropriate expertise.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner(s) in association with the examination.  All necessary studies and tests should be conducted.

The examiner should identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected chronic left foot disability, and fully describe the extent and severity of those manifestations. 

The examiner should specifically address the following:

(a) State whether the Veteran's service-connected left foot disability results in any limitation of motion or limitation of function.  Any objective evidence of pain or functional loss due to pain should be described.  If possible, any limitations should be noted in terms of degree of loss of motion. 

(b) Determine whether the Veteran's bilateral lower extremity sensory polyneuropathy is associated with his left foot disability, to include whether it is due to or aggravated by his Morton's neuroma, left foot.  

(c) Determine whether the Veteran has pes planus associated with his left foot disability, and if so, describe the severity (i.e., pronounced, marked, moderate, or mild).  State whether the Veteran's pes planus is due to or aggravated by his Morton's neuroma, left foot.  

(d) Determine whether the Veteran has pes cavus associated with his left foot disability, and if so, describe the severity.  State whether the Veteran's pes cavus is due to or aggravated by his Morton's neuroma, left foot.

(e) Describe any associated metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, and identify the severity of any such associated disability.  State whether any of these conditions are due to or aggravated by his Morton's neuroma, left foot.

(f) State whether the overall level of disability associated with the Veteran's service-connected left foot disability could be described as severe, moderately severe, or moderate.

The examiner should also provide an opinion concerning how the left foot disability and any associated conditions affect his functioning.  The examiner should describe the types of limitations he would experience as a result of his left foot disability and associated conditions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address the lay evidence of record pertaining to the severity of the Veteran's service-connected left foot disability.

2.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  The claims file should be made available to the examiner.  The report should be prepared and associated with the claims file.

3.  Refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected PTSD (50 percent disabling), Morton's neuroma, left foot (10 percent disabling) and degenerative joint disease of the lumbosacral spine, with thoracic muscular strain (20 percent disabling) precludes the Veteran from participating in gainful employment.

4.  After completion of the above, readjudicate the issue of entitlement to an increased rating for Morton's neuroma, left foot, and entitlement to a TDIU pursuant to § 4.16(b).  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


